The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-41 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Huang on 3/17/2021.

The application has been amended as follows: 

36. (Currently Amended) A non-transitory computer-readable device having instructions encoded thereon, which, when executed by a processor, cause the processor to perform operations comprising: 
outputting multi-dimensional graphical information for display in a touch screen; 
receiving, from a user, a two point touch input that comprises the user concurrently (a) touching a first location and a second location on the touch screen and (b) while continuing to touch the touch screen, executing a movement to shorten a distance between the first location and the second location that is defined by a new first location and a new second location, wherein the two point touch input comprises a pair of finger contacts on the touch screen; 

in response to the determination that the executed movement of the two point touch input is directed to compressing the particular graphical information, dynamically generating a graphical indication of a hidden area that hides the particular graphical information from view; 
displaying the generated graphical indication of the hidden area in an area bounded at least by the new first location and the new second location;  
receiving a user input over the graphical indication of a hidden area; and 
in response to receiving the user input over the graphical indication of a hidden area, outputting, for display, a text box that indicates content of the particular graphical information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest all the features recited in the amended independent claims. The claims disclose a method for hiding rows or columns of a table by concurrently touching two points on the touch screen and moving the two points closer together, dynamically replacing the content with a graphical indication bounded by the final position of the two points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS HASTY/            Examiner, Art Unit 2178                                                                                                                                                                                            
/STEPHEN S HONG/            Supervisory Patent Examiner, Art Unit 2178